     Case: 1:20-cv-04699 Document #: 34 Filed: 09/08/20 Page 1 of 1 PageID #:479


                   U.S. District Court for the Northern District Of Illinois
                                 Attorney Appearance Form


Case Title: In Re: TikTok, Inc., Consumer                  Case Number: 20-cv-04699
            Privacy Litigation

An appearance is hereby filed by the undersigned as attorney for:
Cherise Slate(on behalf of minor P.S.) and Brenda Washington(on behalf of minor M.W.)
Attorney name (type or print): Amanda K. Klevorn

Firm: Burns Charest LLP

Street address: 365 Canal Street, Suite 1170

City/State/Zip: New Orleans, LA 70130

Bar ID Number: LA 35193                                    Telephone Number: 504-250-6842
(See item 3 in instructions)

Email Address: aklevorn@burnscharest.com

Are you acting as lead counsel in this case?                                         Yes       ✔ No
Are you acting as local counsel in this case?                                        Yes       ✔ No
Are you a member of the court’s trial bar?                                           Yes       ✔ No
If this case reaches trial, will you act as the trial attorney?                 ✔ Yes              No

If this is a criminal case, check your status.                        Retained Counsel
                                                                      Appointed Counsel
                                                                      If appointed counsel, are you
                                                                      a
                                                                          Federal Defender
                                              CJA Panel Attorney
______________________________________________________________________
In order to appear before this Court an attorney must either be a member in good standing of this Court’s
general bar or be granted leave to appear pro hac vice as provided for by local rules 83.12 through 83.14.
I declare under penalty of perjury that the foregoing is true and correct. Under 28 U.S.C.§1746, this
statement under perjury has the same force and effect as a sworn statement made under oath.

Executed on Sep. 8, 2020

Attorney signature:            S/ Amanda K. Klevorn
                               (Use electronic signature if the appearance form is filed electronically.)
                                                                                               Revised 8/1/2015
